Citation Nr: 0307981	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-18 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2002, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  


REMAND

Initially, the Board notes that there has been a significant 
recent change in VA law and that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In claims for disability compensation 
the VCAA requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

In this case, the Board has reviewed the claims file and 
identified matters that require additional development prior 
to appellate review.  Specifically, the Board notes the 
present record is unclear as to whether or not the RO has 
adjudicated the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) and whether or not 
the veteran's present psychiatric symptom manifestations are 
due to his service-connected disability.  The veteran was 
initially service-connected for chronic brain syndrome 
associated with trauma (Diagnostic Code 9304) in 1968 as a 
result of an auto accident in Germany.  A noncompensable 
rating was assigned at that time.  In a June 1975 rating 
decision the diagnosis was changed to depressive reaction 
(Diagnostic Code 9404) and a 50 percent rating was assigned.  
It was noted that a VA examiner had stated the veteran's 
depressive reaction was a development of his service-
connected chronic brain syndrome.  The most recent rating 
actions, including decisions in April 1999 and October 1999, 
continued a 70 percent rating for depressive reaction under 
Diagnostic Code 9404.  

It is significant to note that a September 1994 VA 
examination report provided a diagnosis of "Depressive 
reaction. (Post Traumatic Stress Disorder.)" and that the 
most recent July 1999 VA examiner noted depressive reaction 
was not a "DSM IV" diagnosis.  The July 1999 examiner also 
stated the veteran was presently unable to maintain gainful 
employment due to clinically significant symptoms.  The Board 
notes the only psychiatric disability diagnosis provided in 
the July 1999 report was chronic PTSD; however, it also 
appears the diagnosis was based upon the unverified reports 
of the veteran's experiences as a combat medic and his 
reported shrapnel injuries to the face.  Available service 
records show the veteran served in Vietnam and that his 
military occupation specialty was medical specialist, but the 
records do not demonstrate he was involved in situations 
involving combat with the enemy.  There is also no evidence 
indicating he sustained shrapnel wounds to the face during 
active service.  Service medical records do, however, show he 
incurred lacerations to the face as a result of an automobile 
accident in Germany in 1968.  Therefore, as the record is 
unclear as to the adjudication status of a PTSD disability 
and whether the veteran's present symptom manifestations and 
unemployability are, in fact, due to a service-connected 
disability, the Board finds clarification of these matters is 
required prior to appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that consideration of factors wholly outside 
the rating criteria constitutes error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  VA 
regulations provide that the evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2002).



Accordingly, this case is REMANDED for the following:

1.  The RO should clarify matters related 
to the issue of service connection for 
PTSD.  Whether or not it is determined 
that service connection has been 
established, the RO should conduct any 
development necessary for a specific 
determination, based on the complete 
record, as to verification of the 
veteran's exposure to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressors are verified.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  The veteran and 
his representative should be notified of 
any determination and the appellate 
rights as to this matter and provided the 
requisite amount of time for a response.

2.  The veteran should be afforded a VA 
psychiatric examination for an opinion as 
to the current nature and severity of his 
service-connected psychiatric 
disability(ies) and for an opinion as to 
whether or not he is unemployable solely 
as a result of his service-connected 
disabilities.  The examiner should be 
informed of any verified stressor or 
stressors for the purpose of determining 
whether inservice exposure has resulted 
in current psychiatric symptoms.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied.  
If PTSD is diagnosed, the stressor 
supporting the diagnosis must be 
identified, including the evidence 
documenting the stressor.  To the extent 
possible, the examiner is requested to 
distinguish which symptoms may be 
attributed to each specific psychiatric 
disorder.  The claims folder, including a 
copy of this remand decision, must be 
made available for review by the examiner 
in conjunction with the examination.

3.  After the action requested above has 
been completed, to the extent possible, 
as well as any other action deemed 
necessary, the RO should re-adjudicate 
the issue on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is advised that failure to 
cooperate by reporting for a scheduled examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




